Citation Nr: 0844768	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  05-06 606A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a cervical spine 
disorder, claimed as secondary to residuals of a shell 
fragment wound to the left thigh, muscle group XIV.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a lumbar spine 
disorder, claimed as secondary to residuals of a shell 
fragment wound to the left thigh, muscle group XIV, and if 
so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that apparently determined new and 
material evidence had been received, reopened the claim and 
denied service connection for a cervical spine disorder and a 
lumbar spine disorder, both claimed as secondary to residuals 
of shell fragment wound of the left thigh, muscle group XIV.  

During the appeal the veteran relocated and jurisdiction of 
his claim is now at the Reno, Nevada RO.  

The appeal was remanded in September 2007 to schedule the 
veteran for a Travel Board Hearing.  The veteran presented 
testimony at a personal hearing in March 2008 before the 
undersigned Veterans Law Judge.  A copy of the hearing 
transcript was attached to the claims file.

As discussed below, the issue of service connection for a 
lumbar spine disorder, claimed as secondary to residuals of a 
shell fragment wound to the left thigh, muscle group XIV has 
been reopened; however, further development is needed.  The 
issue is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.




FINDINGS OF FACT

1.  At a Board hearing in March 2008, prior to a promulgation 
of a decision in the appeal, the veteran withdrew his appeal 
on the issue of whether new and material evidence has been 
received to reopen a claim for service connection for a 
cervical spine disorder, claimed as secondary to residuals of 
a shell fragment wound to the left thigh, muscle group XIV.  

2.  In a June 1993 Board decision, service connection for 
post-operative residuals of a herniated lumbar disc with 
bilateral radiculopathy was denied on a direct basis to 
service or as secondary to the service-connected residuals of 
a shell fragment wound of the left thigh, muscle group XIV.   

3.  A rating decision in February 2002 reopened the claim and 
denied entitlement to service connection for a lumbar spine 
disability on a direct basis to service or on the basis it 
was related to the service-connected residuals of a shell 
fragment wound of the left thigh, muscle group XIV.  The 
appellant did not appeal that decision and it became final.

4.  Evidence received since the February 2002 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for a lumbar spine 
disability, is not cumulative and redundant, and by itself or 
in connection with the evidence previously of record raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the veteran on the issue of whether new and material evidence 
has been received to reopen a claim for service connection 
for a cervical spine disorder, claimed as secondary to 
residuals of a shell fragment wound to the left thigh, muscle 
group XIV have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

2.  New and material evidence to reopen the claim of 
entitlement to service connection for a lumbar spine 
disability to include as secondary to the service-connected 
residuals of a shell fragment wound of the left thigh, muscle 
group XIV has been received, and the veteran's claim for that 
benefit is reopened.  38 U.S.C.A. §§ 5103A(f), 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Cervical spine disorder claimed as secondary to residuals 
of a shell fragment wound to the left thigh, muscle group XIV

The Board finds that the criteria for withdrawal of a 
substantive appeal by the veteran on the issue of whether new 
and material evidence has been received to reopen a claim for 
service connection for a cervical spine disorder, claimed as 
secondary to residuals of a shell fragment wound to the left 
thigh, muscle group XIV have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.202 
(2008).  Appeal withdrawals must be in writing, except for 
appeals withdrawn on the record at a hearing, at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204 
(2008).  Withdrawal may be made by the appellant or by his 
authorized representative.  38 C.F.R. § 20.204 (2008).

At a March 2008 hearing before the undersigned, the veteran 
withdrew his appeal as to the issue of whether new and 
material evidence has been received to reopen a claim for 
service connection for a cervical spine disorder, claimed as 
secondary to residuals of a shell fragment wound to the left 
thigh, muscle group XIV.  At that time, the veteran also 
submitted a request in writing for withdrawal of the cervical 
spine disorder claim.  There remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal as to 
the issue of whether new and material evidence has been 
received to reopen a claim for service connection for a 
cervical spine disorder, claimed as secondary to residuals of 
a shell fragment wound to the left thigh, muscle group XIV, 
and it is hereby dismissed.

Lumbar spine disorder, claimed as secondary to residuals
of a shell fragment wound to the left thigh, muscle group XIV

With respect to the issue on appeal, whether new and material 
evidence has been received to reopen a claim for service 
connection for a lumbar spine disorder, claimed as secondary 
to residuals of a shell fragment wound to the left thigh, 
muscle group XIV, the Board finds that VA has substantially 
satisfied the duties to notify and assist.  In view of the 
disposition of the matter on appeal herein, no useful purpose 
would be served by further discussion or analysis of the VA's 
duties to notify and assist in this case.  Thus, the Board 
finds that further discussion of the duties to notify and 
assist on the issue of whether new and material evidence has 
been received is not warranted.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991).

The veteran seeks entitlement to service connection for a 
lumbar spine disorder claimed as secondary to residuals of a 
shell fragment wound to the left thigh, muscle group XIV.  

A review shows that this issue has previously been denied.  A 
January 1986 rating decision denied service connection for 
post-operative residuals of herniated lumbosacral disc with 
bilateral radiculopathy on the basis that his current 
symptoms in his low back and extremities were not related to 
his service-connected disabilities.  However, the veteran's 
nonservice-connected lumbar disc syndrome with neuropathy in 
the lower extremities was considered to have rendered him 
permanently and totally disabled for VA pension purposes.  

A September 1991 rating decision denied entitlement to 
service connection for post-operative residuals of herniated 
lumbosacral disc with bilateral radiculopathy on a direct 
basis or secondary to the service-connected residuals of a 
shell fragment wound of the left thigh.  The veteran 
disagreed and appealed this issue to the Board.  

In a June 1993 decision, the Board denied service connection 
for post-operative residuals of a herniated lumbar disc with 
bilateral radiculopathy, claimed either as incurred in or 
aggravated by military service, or as secondary to service-
connected residuals of a shell fragment wound of the left 
thigh, muscle group XIV.  Evidence considered included 
service medical records, a report of a March 1969 VA 
examination, a report of an August 1984 VA examination, a 
report of a September 1985 private orthopedic examination, VA 
medical record in 1986, a May 1991 private medical statement, 
a report of a July 1991 VA orthopedic examination and 
neurologic examination, the veteran's testimony at an April 
1992 personal hearing, and a November 1992 VA outpatient 
treatment report.  The Board concluded that service medical 
records were negative for complaints, treatment, or 
manifestations of an injury to the back or residuals thereof.  
No medical evidence pertaining to the claimed back disability 
appeared of record until many years after service.  The Board 
also concluded that the preponderance of the evidence 
indicated that a disability manifested by post-operative 
residuals of a herniated lumbar disc with bilateral 
radiculopathy was causally and medically unrelated to 
service-connected residuals of a shell fragment wound of the 
left thigh, muscle group XIV.  Service connection was denied 
on a direct basis and as secondary to a service-connected 
left thigh disability.  The veteran did not appeal this 
decision; therefore it is a final decision.

An unappealed decision issued by the Board is final.  38 
U.S.C.A. § 7104; 38 C.F.R. §§ 20.1100, 20.1104(a)(1).  The 
rating decisions prior to that Board decision are subsumed in 
that Board decision.  38 U.S.C.A. § 7104(b); 38 C.F.R. 
§ 20.1104.  

When a claim is disallowed by the Board, it may not 
thereafter be reopened and allowed, and no claim based on the 
same factual basis shall be considered.  38 U.S.C.A. 
§ 7104(b) (West 2002).  With regard to a claim which has been 
disallowed, the claim shall be reopened, and the former 
disposition of the claim reviewed if new and material 
evidence is secured or presented.  38 U.S.C.A. § 5108 (West 
2002).  

A rating decision in April 1996 determined that new and 
material evidence had not been received to reopen a claim for 
service connection for a lumbar spine condition, secondary to 
the service-connected residuals of the shell fragment wound 
of the left thigh injury, muscle group XIV.  Evidence 
considered included VA outpatient treatment records for a 
period from late December 1994 to mid January 1996; a report 
of a private hospital admission in November 1991, private 
treatment record from June to October 1992 and multiple lay 
statements.  The VA treatment records were considered new but 
not material as they did not provide any opinion or diagnosis 
that the veteran's lumbar condition was in any way caused by, 
or the result of his service-connected left thigh muscle 
disability.  Other evidence essentially duplicated evidence 
which had been previously considered and was merely 
cumulative.  The veteran was notified of the decision and his 
appeal rights by letter dated in May 1996.  He did not 
appeal, and therefore the decision became final.

A rating decision in February 2002 reopened the claim based 
on a private medical statement dated received in July 2001 
that it was possible that the veteran's leg injury in service 
had contributed to his degenerative disc disease, as well as 
his back problems.  The evidence reviewed included service 
medical records, the veteran's DD Form 214, and a July 2001 
medical statement and an August 2001 medical statement from a 
private medical doctor.  After review of the evidence, the RO 
denied entitlement to service connection for a lumbar spine 
condition on a direct basis to service and on the basis it 
was related to the service connected condition of residuals, 
shell fragment wound to the left thigh, muscle group XIV.  
The veteran was notified of the decision and his appeal 
rights by letter dated in February 2002.  He did not appeal, 
and therefore the decision became final.

A first rating decision in September 2003 determined that no 
new and material evidence had been received to reopen the 
claim; however, after consideration of additional evidence, a 
second rating decision in September 2003 apparently 
determined that new and material evidence had been received, 
reopened the claim and continued the prior denial of service 
connection for herniated lumbar disc as secondary to 
residuals of shell fragment wound of the left thigh, muscle 
group XIV.

However, the Board must initially determine whether the 
appellant has presented new and material evidence to reopen 
his claim.  The Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim 
was appealed to the Board.  Jackson v. Principi, 265 F. 3d 

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. §§ 
20.200, 20.302.  Absent an appeal, a decision of a duly 
constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field 
offices as to conclusions based on evidence on file at the 
time VA issues written notification in accordance with 38 
U.S.C.A. § 5104. 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 
20.1103.

Absent the submission of new and material evidence, a final 
claim cannot be reopened or re-adjudicated by VA.  38 
U.S.C.A. §§ 5108, 7104(b) (West 2002). However, if new and 
material evidence is presented or secured with respect to a 
claim, which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence is 
evidence not previously submitted to agency decision makers 
that by itself or when considered with previous evidence of 
record, relates to an established fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Court 
of Appeals for the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims held the Board must 
first determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a), in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Then, if new and material evidence has been submitted, 
the Board may proceed to evaluate the merits of the claim, 
but only after ensuring that the VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

The Board has reviewed the evidence submitted subsequent to 
the February 2002 rating decision, the last final decision, 
in the context of all the evidence of record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

The evidence received into the record since the February 2002 
decision that denied service connection for a lumbar spine 
disability on a direct basis and as secondary to residuals of 
a shell fragment wound to the left thigh, muscle group XIV 
includes statements from the veteran, an August 2003 private 
medical opinion, VA outpatient treatment reports in from 
April 2003 to September 2004, an April 2004 private medical 
opinion, a February 2005 private medical opinion, a March 
2005 private medical opinion, VA treatment records from 
September 2003 to March 2005, the report of a VA medical 
examination in March 2006, medical records on which the 
Social Security Administration based a decision on disability 
benefits that includes private treatment records for a 1983 
work related back injury and subsequent surgical treatment, 
VA treatment records from November 2005 to January 2007, VA 
treatment records from October 2007 to February 2008, and the 
veteran's testimony at his personal hearing in March 2008.

The evidence received into the record since the February 2002 
decision includes a February 2005 private medical opinion 
that the veteran's low back disability was linked to service 
and/or his left thigh muscle injury which caused him to favor 
his injured leg, exacerbating the problems with his low back.  
In the Board's opinion, that evidence, presumed credible for 
this purpose, when viewed with that previously of record, is 
new and material evidence as defined by the regulation.  
38 C.F.R. § 3.156(a) (2008).  It was not previously submitted 
to agency decisionmakers, relates to an unestablished fact 
necessary to substantiate the claim and by itself, or in 
connection with the evidence previously of record, and does 
raise a reasonable possibility of substantiating the claim.  
Accordingly, the claim may be reopened.  38 U.S.C.A. § 5108 
(West 2002).  To that extent only, the claim is allowed.  The 
issue of service connection for a lumbar spine disorder, 
claimed as secondary to residuals of a shell fragment wound 
to the left thigh, muscle group XIV has been reopened and 
will be addressed in the remand attached to this decision.  
38 U.S.C.A. § 5108.


ORDER

The appeal on the issue of whether new and material evidence 
has been received to reopen a claim for service connection 
for a cervical spine disorder, claimed as secondary to 
residuals of a shell fragment wound to the left thigh, muscle 
group XIV is dismissed.

New and material evidence having been received, the veteran's 
claim of service connection for a lumbar spine disorder, 
claimed as secondary to residuals of a shell fragment wound 
to the left thigh, muscle group XIV, is reopened, and the 
appeal is granted to this extent only.


REMAND

As noted in the above decision, the Board has determined that 
new and material evidence has been presented to reopen the 
appellant's claim for service connection for a lumbar spine 
disorder, claimed as secondary to residuals of a shell 
fragment wound to the left thigh, muscle group XIV.  

An examination and medical opinion was provided in March 
2006, and the request for the opinion noted that this was a 
secondary service connection issue.  The request specified 
that if the examiner did not find that it was at least as 
likely as not that the claimed lumbar spine condition was 
proximately due to or the direct result of the service 
connected shell fragment wound of the left thigh, an 
additional opinion was necessary.  The examiner was then to 
address whether it is at least as likely as not that the 
service-connected shell fragment wound of the left thigh 
aggravated/increased the disability manifestations/symptoms 
of the claimed lumbar spine condition.  In the March 2006 
opinion the examiner did not address whether the service-
connected left thigh disability had aggravated or worsened 
the veteran's nonservice-connected lumbar spine disability.  
The February 2005 private medical statement expressed an 
opinion that the veteran's left thigh muscle injury caused 
him to favor his injured leg and exacerbated the problems 
with his low back.  When aggravation of a veteran's 
nonservice-connected disability is proximately due to or the 
result of a service-connected injury or disease, it shall be 
service connected and the veteran compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  Therefore, an 
additional opinion is necessary prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the VA examining 
provider who examined the veteran in 
March 2006, to review the claims file 
to include service medical records and 
this Remand.  The determination as to 
whether an additional examination is 
needed is left to the examiner's 
discretion.  If that examiner is no 
longer available, please forward this 
request for a supplemental opinion to 
an appropriate physician.  

The physician should provide an opinion 
as to whether it is as likely as not 
(50 percent or greater probability) 
that (a) the veteran's claimed limp 
favoring his left leg is a residual of 
his shell fragment wound of the left 
thigh; and (b) any diagnosed lumbar 
spine disability, has been aggravated 
by the veteran's service-connected 
residuals of shell fragment wound of 
the left thigh, including any limp (if 
it is found to be related to the shell 
fragment wound of the left thigh).  

If the examiner determines that 
aggravation is shown, then the examiner 
must separately address:  (a) the 
baseline manifestations which are due 
to the effects of the nonservice-
connected lumbar spine injury; (b) the 
level of increased disability symptoms 
representing aggravation above the 
baseline manifestations which are 
proximately due to the service-
connected disability; and (c) the 
medical considerations supporting the 
opinion.  

The report should include a complete 
rationale for all conclusions.  If a 
medical opinion cannot be rendered 
without resort to conjecture, pure 
speculation, or remote possibility, 
then this should be specifically 
stated.  

2.  Then, readjudicate the claim.  If 
any benefit sought on appeal remains 
denied, issue a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.  
Thereafter, return the case to the 
Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


